Title: To George Washington from Cumberland County Convention, 8 November 1775
From: Cumberland County Convention
To: Washington, George



Falmouth [District of Maine] Novr 8th 1775
May it please your Excellency,

The petition of the Delegates for the several Towns in the County of Cumberland met in Convention Humbly Sheweth That in consequence of the Distruction of the Town of Falmouth on the 18th Ult., this Convention met on the 31st of the same Month and continued by Adjournments to this Day, To consider

of the most practicable and eligable ways to Defend this County. and also this part of the Country, and for that purpose Advised, that the Committe for the Town of Falmouth immediately set to Work those Soldiers under their Direction in Intrenching, to prevent for the future the Enemies Landing, and also chose a Committe to v[i]ew Falmouth Neck & Cape Elizabeth, to see w[h]ere was the most sutable places to build Fortifications, to keep possession of the Ground, and Harbour, But before we had well gone through Directing these things, the Cerberus man of War, hove in Sight, and soon came into the Harbour, Capt. Simmons the Commander, sent on Shore his Manifesto, demanding, that the people should not collect together intrench, or appear in Arms, and several other requirements, and threatened on refusal to do what damage he could, Notice of which was recieved in the several Towns by Colonel Freemans Letters, who Ordered that one half of the Militia be raised, pursuant to Orders a Number of Men were raised and sent to Falmouth, and as soon as the weather would allow were set to Work, under the Direction of several Gentlemen, chosen for that purpose, and are carrying on their Works with the greatest celerity in their power. But the want of Men and Military Stores gives us great concern, least after our greatest Afforts we should not be able to keep the Ground.
we would not be tedious, but for information of the importance of this part of the Country, to the Continent, we would refer your Excellency to General Frye and others Acquaintd Therefore pray your Excellency, would take our Distressed Situation under consideration, and Afford us that Assistance, your Wisdom shall dictate, And your petitioners as in duty bound shall ever pray.

Signed by Order of the Convention
Jonathan Mitchell Charman

